Mr. Justice Waterman delivered the opinion of the Court. The Supreme Court, in Blatchford v. Milliken, 35 Ill. 434, said: “ It is the settled law of this State, that a person who is not a party to a promissory note which is to become a valid obligation against the maker upon its delivery to the payee, by writing his name in blank upon the back of the note, is presumed to assent to the obligation of a guarantor. 3 Scam. 437; 3 Id. 497; 13 Ill. 682; 14 Id. 240; 17 Id. 465; 25, Id. 91. But where the note creates no valid obligation against the maker, and can create none until it is indorsed and transferred by the payee, the presumption is that a person writing his name in blank upon the back of the note assumes the obligation of an indorser. Inasmuch as the note can never have any validity until the name of the payee appears upon it as an indorser, the person writing his name in blank upon the note understands that, when the note takes effect, his name will appear upon it as a second indorser, and it is reasonable to conclude that such was the position which he intended to occupy. Bogue v. Mellick, 25 Ill. 91; Bigelow v. Colton, 13 Gray (Mass.) 309; Lake v. Stetson, 13 Id. 310; Capp v. Rice, 13 Gray 404, 405 n. All persons receiving a note thus payable and so indorsed are apprised of the apparent obligations of the indorsers, and if they rely upon any other obligation, it is their duty to ascertain whether it exists. Any other obligation is dehors the instrument. An authority to fill out an undertaking over a signature is to be exercised consistently with the nature of the instrument and the intention of the parties. From the nature of a note payable to the maker’s own order, it is known what the law will presume was the intention of the parties in indorsing it in blank; and if any agreement is written over the signature inconsistent with such presumption, it is the duty of the persons receiving the note to ascertain how and by what authority it was written there.” In Johnson v. Glover, 121 Ill. 283, it appeared, as in the present case, that the payee of a note had twice written his name on the back of the instrument. Being sued as a guarantor, evidence was admitted, as in the case at bar, to show that the defendant at the time he sold the note agreed to guarantee it, and for that purpose wrote his name across the back twice. The Supreme Court held that the evidence was improperly admitted; that the name of a payee appearing on the back of a note is evidence that he is an indorser, and proves him to be an indorser as fully as if the agreement were written out in words, and that parol evidence is no more admissible to vary or contradict this than any other written contract; that the fact that the payee twice wrote his name on the back of the note, does not raise any different presumption. That case controls this. Evidence that appellant agreed to guarantee the note was therefore improperly admitted. We do not regard the indorsements “ Adolph Pike, President,” and “Adolph Pike,” as by two persons. The note is payable to “Adolph Pike, President,” and “The Exposition Company ” is the maker of the note; the same being executed by it through Adolph Pike, president, and Eli Brandt, secretary. The payee of the note is not the maker, but another person. The indorsement “Adolph Pike, President,” is of Adolph Pike, with a desoviptiopersonarum. The declaration is not that the Exposition Company made its note payable to its own order, and it thereafter indorsed the same by the hand of Adolph Pike, its president, but that it made its note payable to the order of Adolph Pike, president, and that Adolph Pike, president, indorsed the same in writing to Walter C. Hately. The judgment of the Circuit Court is reversed, and a judgment for appellant here entered.